Title: To Thomas Jefferson from Frederick A. Mayo, 2 February 1825
From: Mayo, Frederick A.
To: Jefferson, Thomas


Hono: Sir
Richmond
the 2 Febr. 1825—
Have the goodness to forward on the books you intented to have bound—I was fearfull of sending this letter  by the Stage, but as Governor Randolph no doubt had forgot it, and my receiving a line from your Honour on a Account of it, I have packt the same well, and hope it will be to your Satisfaction—Should be very glad if your Honour would pleas to forward a few Sizeable Vols with liberty to bind them in the best Style I may be able to fancy, or rather as well as I may be capable off, through the medium of some  patterns, and propable they may be of some Credit to me, either in your libry or in the University of Charlesville—Your Honours compliance will much ObligeYour Huble ServantFrederick A Mayo